Citation Nr: 1717671	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post arthroscopy, with painful limited motion. 

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with instability.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from September 1979 to August 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in April 2016 when it was remanded for additional development.  Unfortunately, for the reasons set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay entailed by another remand, the Veteran's claim must be remanded to ensure that he is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (Court) has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.

The Veteran's claim was previously remanded for an examination to address the current severity of the Veteran's bilateral knee disabilities.  He was afforded a VA knee examination in September 2016.  Unfortunately, the examination does not comply with Correia.  Accordingly, the Veteran must be afforded a new examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59 and a thorough review of the symptomatology attributable to the Veteran's service-connected bilateral knee disabilities during the appeal period (from January 2007).  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the joints are used repeatedly over a period of time.  These decisions should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c) To comply with Correia, testing of the range of motion must include testing of both knees in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.

d) In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the knees, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period (from January 2007).  This retrospective opinion should also include any paired joints.

e) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

f) The examiner should also comment on whether the Veteran's service-connected bilateral knee disabilities affect his ability to gain and maintain employment.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above actions and any other development deemed necessary, readjudicate the claims on appeal-as are listed on the title page of this remand.  If any of the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

